DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/29/2021.  The arguments set forth are addressed herein below.  Claims 1-9 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1-9 have been amended.  No new matter appears to have been entered.
The amendments made to Claims 1-9 are sufficient to overcome the corresponding claim objection and 35 USC 112 rejection.  The claim objection and 112 rejection of Claims 1-9 has been withdrawn. 
Reasons for Allowance
Claims 1-9 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“executing control to display, on the display medium, display target parameters for the plurality of second characters that are determined as participating in the battle based on the determination parameters in the iterative processing; and
executing control to change a display mode of the display target parameters on the display medium in accordance with a condition regarding at least one of the first number and the second number in the iterative processing,
wherein the iterative processing is continued by iteratively performing the method in a predetermined order until the determination parameter for each character included in the first character group or each character included in the second character group satisfies a predetermined battle termination condition, and the iterative processing is terminated when the predetermined condition is satisfied” (substantially encompassed by independent claims 1, 8, and 9).
Claims 1-9 are allowed for the reasons stated above.  Additionally, claims 1-9 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 07/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715